DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/19/2021 has been entered.

Status of claims
This office action is in response to the amendment received on 10/19/2021.
Claims 1, 7, 13 and 21 were amended.
Claims 10 and 11 were canceled.
Claims 16-20 were previously withdrawn.
Claims 22 and 23 were newly introduced.
Claims 1-9 and 12-23 are pending.
Claims 1-9, 12-15 and 21-23 were examined.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9, 12-15 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. According to MPEP 2106 II, it is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. Further, MPEP 2103 I C establishes that the subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. Claims 1 and 21 recite “delivering… segment… for presentation…”; “retrieving… segment… for presentation…...”; “sending… segment… for presentation...” , statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II. Claim interpretation can affect the first part of the test (whether the claims are directed to a judicial exception). In an effort to provide compact prosecution, the language identified above in the independent claims was considered as an integral part of the identified abstract idea, however this effort shouldn’t be characterized as providing patentable weight to language that should be granted none. Examiner notes that the analysis of the dependent claims is performed in a similar fashion.

a. “delivering a program content segment to a primary user device of a user for presentation on the primary user device”;b. “retrieving an advertising content segment from an advertising content store for presentation, the advertising content segment associated with an advertiser that is sponsoring the presentation of the program content segment on the user device”;c. “receiving a payment in cryptocurrency from a wallet account associated with at least the primary user device”;d. “identifying a secondary user device that is associated with the primary user device”;e. “sending the advertising content segment to the secondary user device of the user for presentation of the advertising content segment at the secondary user device”;f. “receiving a request to consumer the advertising content segment at the secondary user device at a later time (Claim 21)”;g. “determining whether the advertising content segment is consumed at the secondary user device within a predetermined period of time (Claim 21)”;h. “in response to determining that the advertising content segment is not consumed at the secondary user device within the predetermined period of time, suspending one or more service privileges associated with the user (Claim 21)”
Therefore, the portions highlighted in bold above recite content delivery using advertising as an exchange or currency and enforcing rights, which is an abstract idea grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe the fundamental economic practice of receiving a payment and the commercial or legal interaction of delivering products (i.e. content), for instance the business analog of delivering redirected mail for a fee and revoking rights upon non-compliance (Claim 21), such as determining that a subscription payment was not received by the due date and cancelling the subscription to a magazine or service. As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section 1.B. Thus, the language identified in the certain methods of organizing human activity groupings were considered as a single abstract idea.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims include: cryptocurrency, a wallet account. Merely using one or more non-transitory computer-readable media; one or more processors; and memory only serves to use computers as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment or field of use. Specifically, these additional elements perform the steps or functions such as: delivering… segment…, retrieving… segment…, receiving… payment…, identifying… device…, sending… segment…, receiving… request… (Claim 21), determining whether… segment is consumed… (Claim 21), suspending… privileges… (Claim 21). The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using cryptocurrency, a wallet account to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of content delivery using advertising as an exchange or currency and enforcing rights. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of content delivery using advertising as an exchange or currency and enforcing rights.
Dependent claims 2-9, 12-15, 22 and 23 further recite the following additional language, in which elements which merely further define the identified abstract idea are marked in bold below:
 the delivering includes delivering the program content segment to the primary user device in response to a request from the primary user device for the program content segment. j) wherein the acts further comprise: receiving a request to skip consumption of the advertising content segment at the secondary user device; initiating a virtual currency payment transaction from a virtual currency account associated with the secondary user device to pay for skipping consumption of the advertising content segment at the secondary user device following the request; and permitting the secondary user device to skip presentation of the advertising content segment following a success of the virtual currency payment transaction. k) wherein the acts further comprise depositing one or more virtual currency credits into a virtual currency account following the user completing a task specified by a wireless communication carrier. l) wherein the virtual currency credits are cryptocurrency secured by blockchain technology. m) wherein the virtual currency account is an individual account accessible solely to the user or a common wallet account accessible to multiple users. n) wherein the acts further comprise sending a digital catalog of one or more purchasable items to the secondary user device as the program content segment is presented on the primary user device, the one or more purchasable items being featured in the program content segment. o) wherein the acts further comprise: receiving a request to purchase a purchasable item from the secondary user device, initiating a virtual currency payment transaction from a virtual currency account associated with the secondary user device to pay for the purchasable item following the request; and sending a notification of a purchase of the purchasable item to the secondary user device following a success of the virtual currency payment transaction. p) wherein a purchasable item is supplied by a merchant selected through an auction from a plurality of merchants that desires to supply the purchasable item. q) wherein the sending includes sending the advertising content segment for storage in a memory cache of the secondary user device for presentation at a later time by the secondary user device. r) wherein the advertising content segment is provided with a presentation deadline date to implement a device restriction with respect to the primary user device or the secondary user device. s) wherein the advertiser is a winning advertiser of a plurality of advertisers that submitted auction bids to have corresponding advertising content segments featured with the program content segment. 
t) wherein the sending the advertising content segment includes sending the advertising content segment to a presentation application provided by a wireless communication carrier, or to a third-party application of a third-party provider that is paid via a virtual currency payment by the advertiser to present the advertising content segment using the third-party application. u) wherein the advertising content segment is provided with a presentation deadline date to implement a function restriction with respect to the primary user device or the secondary user device. v) wherein the advertising content segment is provided with a presentation deadline date to implement a service restriction with respect to the primary user device or the secondary user device. 
With respect to claim 5, the claim further recites item l) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the currency credits are, i.e. the description of the type of currency. Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 6, the claim further recites item m) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the virtual account is, i.e. description of an account type. Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 9, the claim further recites item p) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what a 

With respect to claim 12, the claim attempts to further limit the step of "sending" by reciting intended storage details at an extraneous device. The broadest reasonable interpretation of the claimed "one or more non-transitory computer readable media" does not encompass characteristics of extraneous devices (i.e. storage features of a secondary user device), therefore, the description of these intended extraneous entity characteristics is insufficient to significantly alter the eligibility analysis.

With respect to claim 13, The additional language merely represents statements directed to non-functional descriptive material by describing what the advertising content segment "is provided with", i.e. a date, followed by the intended use of the date (i.e. "to implement... restriction...". Those statements are insufficient to significantly alter the eligibility analysis. 

With respect to claim 14, The claim attempts to further describe an extraneous entity. The broadest reasonable interpretation of the claimed "one or more non-transitory computer readable media" does not encompass characteristics of extraneous entities (i.e. an advertiser), therefore, the description of these intended extraneous entity characteristics is also insufficient to significantly alter the eligibility analysis.



With respect to claim 22, the claim further recites item u) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the segment is provided "with" (i.e. a date), followed by the intended use of the date (i.e. "to implement… restriction…". Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 23, the claim further recites item v) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the segment is provided "with" (i.e. a date), followed by the intended use of the date (i.e. "to implement… restriction…". Those statements are insufficient to significantly alter the eligibility analysis.
Therefore, dependent claims 5, 6, 9, 12-15, 22 and 23, which represent additional language l), m), p), q), r), s), t), u), v) do not alter the analysis provided with 
With respect to claim 2, the claim recites item i) above, which represent the additional elements/functions of the delivering is in response to a request. This language further elaborates in the abstract idea of content delivery using advertising as an exchange or currency and enforcing rights identified above with respect to the independent claims 1 and 21. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claim 3, the claim recites item j) above, which represent the additional elements/functions of receiving a request, initiating a transaction and allowing access to content. This language is representative of the additional abstract idea of using advertising as an exchange or currency and access control. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the 

With respect to claim 4, the claim recites item k) above, which represent the additional elements/functions of depositing credits into an account. This language is representative of the additional abstract idea of funding an account. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claim 7, the claim recites item n) above, which represent the additional elements/functions of sending a digital catalog. This language further elaborates in the abstract idea of content delivery using advertising as an exchange or currency and enforcing rights identified above with respect to the independent claims 1 and 21. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claim 8, the claim recites item o) above, which represent the additional elements/functions of receiving a request, initiating a transaction and sending a notification. This language is representative of the additional abstract idea of making a purchase. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

Therefore, while dependent claims 2, 3, 4, 7, 8, which represent additional language i), j), k), n), o), slightly modify the analysis provided with respect to independent claims 1 and 21, these additional elements/functions are insufficient to render the dependent claims eligible, as detailed above. Therefore, these dependent claims are also ineligible.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 21 were amended to recite “receiving a payment in cryptocurrency from a wallet account associated with at least the primary user device; identifying a secondary user device that is associated with the primary user device; and sending the advertising content segment to the secondary user device of the user for presentation at the secondary user device.” The specification as filed recites, inter alia:
“[0018] The architecture 100 may further include a virtual currency platform 114 that enables the wireless communication carrier 102 to issue virtual currency credits to the subscribers of the carrier, such as the user 106. The virtual currency is a digital representation of value that is not issued by a governmental body. Instead, the virtual currency is issued by a private entity for use in conducting private electronic payment transactions. In some embodiments, the virtual currency may be in the form of cryptocurrency for which transactions are secured via blockchain technology…
[0019] In some instances, the virtual currency platform 114 may enable a user to pay virtual currency credit to the content delivery platform 104 for the privilege of skipping the consumption of a particular advertising content segment on a primary user device or a secondary user device, while retaining the privilege of consuming the associated specific program content segment on the primary user device. Accordingly, upon receiving such a virtual credit payment, the content delivery platform 104 may direct the presentation application on the primary user device or the secondary user device to forego the presentation of the particular advertising content segment that is associated with the specific program content segment. In other instances, the virtual currency platform 114 may also enable users to purchase products or services using the virtual currency. In such instances, a merchant that is offering a product or service for sale may be set up to accept conventional government-backed money rather than the virtual currency. Accordingly, the virtual currency platform 114 may provide an exchange mechanism for converting the virtual currency into other assets, such as government-backed conventional money or even another form of virtual currency, and vice versa…
[0039] In embodiments in which the user device 200 is a primary user device, the content presentation module 224 may provide user controls that enable the user to switch the presentation of advertising content segments to a secondary user device that is equipped with a presentation application. For example, the content presentation module 224 may be commanded by the content delivery platform 104 to present a dialogue prompt that enables the user to select whether the user desires to consume the advertising content at the secondary user device. Accordingly, if the user responds affirmatively, the content delivery platform 104 may deliver the advertising content to the secondary user device for eventual presentation. The content presentation module 224 may provide user controls that enable the user to pay to skip the consumption of the advertising content segment. For example, the content presentation module 224 may be commanded by the content delivery platform 104 to present a dialogue prompt that enables the user to initiate a payment of virtual currency credit to the content delivery platform 104 in exchange for skipping the consumption of the advertising content segment. 
[0042] The purchase module 228 may present a purchase interface to a user so that the user may initiate a virtual currency payment for skipping advertising content or ordering a product or service from a catalog. In some embodiments, the purchase interface may be generated by the virtual currency platform 114 under the direction of the content delivery platform 104. The purchase interface is configured to enable the user to access a virtual currency account of the user and direct virtual currency payment for a purchased item. In some instances, the purchased item may be a privilege to skip consumption of an advertising content segment. Accordingly, if the purchase is successful, the purchase module 228 may be notified by the content delivery platform 104 to direct the content presentation module 224 to terminate presentation of the advertising content segment. In other instances, the purchased item may be a product or service from a digital catalog. Accordingly, if the purchase is successful, the purchase module 228 may notify the user of information regarding the purchase success, including expected time of delivery or performance, shipping information, transaction amount, and/or so forth. 
[0049] In various embodiments, a user may designate a particular virtual currency account of the user as being associated for use with a user device for making payments to skip advertising content segments and making other purchases on the user device. In some instances, the particular virtual currency account may be an individual virtual currency account of the user that is solely accessible to the user. In other instances, the particular virtual currency account may be a common wallet account that is accessible to multiple users for the purpose of making purchases. For example, the common wallet account (e.g., family account) may be set up by a primary account holder. The primary account holder may then designate certain additional users (e.g., family members) as authorized users. In such an example, an additional user may have the ability to setup the common wallet account for use with a user device of the additional user. The user management module 312 may store such virtual account association information of each user in the user profile database 324. 
[0066] Returning to decision block 518, if the content delivery platform 104 determines that a skip advertisement request is received ("yes" at decision block 518), the process 500 may proceed to block 522. At block 522, the content delivery platform 104 may initiate a virtual currency payment transaction from a virtual currency account to pay for skipping presentation of the advertising content segment. In various embodiments, the virtual currency account may be an individual account or a common wallet account that is designated by a user as being authorized for paying transactions associated with the primary user device. The virtual currency payment may be processed by a virtual currency platform 114, in which the platform may notify whether the virtual currency transaction is successfully processed. 
[0078] At block 712, the content delivery platform 104 may initiate a virtual currency payment transaction from a virtual currency account to pay for the item. In various embodiments, the virtual currency account may be an individual account or a common wallet account that is designated by a user as being authorized for paying transactions associated with the secondary user device. The virtual currency payment may be processed by a virtual currency platform 114, in which the platform may notify whether the virtual currency transaction is successfully processed.”

Therefore, the specification as filed does not recite how a payment in cryptocurrency is received "from a wallet account". Specifically, a fair reading of the specification would lead of ordinary skill in the art to reasonably convey that a user can "pay virtual currency credit" (see paragraph [0019]). The specification as filed also discloses that "the virtual currency may be in the form of cryptocurrency for which transactions are secured via blockchain technology". However, the specification does not explicitly recite the entity providing content (i.e. content delivery provider 104) "receiving a payment in cryptocurrency from a wallet account". The closest language found in the specification as filed recites that the user "may initiate a payment of virtual currency credit to the content delivery platform 104 in exchange for skipping the consumption of the advertising content segment (see paragraph [0039]). However, initiate a virtual currency payment transaction from a virtual currency account to pay for skipping presentation of the advertising content segment. In various embodiments, the virtual currency account may be an individual account or a common wallet account that is designated by a user as being authorized for paying transactions associated with the primary user device. The virtual currency payment may be processed by a virtual currency platform 114, in which the platform may notify whether the virtual currency transaction is successfully processed." In other words, the content delivery platform receives a "skip advertisement request" and initiates a "virtual currency payment transaction". If the transaction is successful the virtual currency platform 114 "may notify whether the virtual currency transaction is successfully processed". This receipt, however, does not occur in a vacuum. Even if one of ordinary skill in the art could link the newly introduced claim language "receiving a payment in cryptocurrency" to a notification issued by the virtual currency platform 114, the claims would still lack the essential steps of receiving a skip advertisement request and initiating a virtual currency payment transaction, since the notification can only occur if at least these two previous steps are performed. Furthermore, the newly introduced claim language introduce an undisclosed embodiment. Representative claim 1 was previously directed to the steps 504, 506 and 512 of Fig. 5. The claims were amended to introduce a "payment in cryptocurrency" from a "wallet account associated with at least the primary user device". It appears that this language is directed to step 520 of Fig. 5, in which a determination is made "whether to skip advertisement request at the primary user device" (step 516) and a payment transaction is performed (steps 522 and 524). However, the claims now are step 510 resolves to both yes and no. Fig. 5 illustrates two possible scenarios based on step 510. Depending on whether a "selection to consume the advertisement segment on a secondary user device instead of the primary user device, two distinct avenues are described. "Yes", in which the advertising segment is sent to the secondary user device" and "No", in which another query 518 is made as to whether a "skip advertisement" request is received and a "virtual currency payment transaction" is performed based on this determination. The claims, however, require both A. "receiving a payment in cryptocurrency" (i.e. pay to skip the advertising segment); and B. sending the advertising segment to the secondary user device (i.e. deferring playback to another device). Such embodiment is not recited by the specification as filed. Examiner notes that the specification also recites an alternative embodiment introducing "an exchange mechanism for converting the virtual currency into other assets" (see paragraphs [0019] and [0056]), however, in this embodiment no "payment in cryptocurrency" is received, but rather a "purchase confirmation information" is received from a "merchant" expecting a government-backed currency. Examiner relies also in Applicant's interpretation of the claim language as "the claims provide advertisement content segment delivery combined with blockchain payment transactions" (see remarks dated 10/19/2021, page 13)., the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claims '2-9, 12-15, 22 and 23 are also rejected since they depend on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 14, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Drayson (US 2013/0276010 A1), in view of Lutrell et al. (US 10,885,523 B1) and in view of Shaw et al. (US 2017/0026701 A1).

With respect to claims 1 and 21, Drayson teaches a system, comprising: one or more processors; and memory including a plurality of computer-executable components that are executable by the one or more processors configured to perform a plurality of actions; and one or more non-transitory computer-readable media storing computer-executable instructions (see Fig. 1, content provider 100, server system 60, paragraphs [0011] and [0012] ) (Content serving) comprising: 
delivering a program content segment to a primary user device of a user for presentation on the primary user device; for multiple types of content delivery, paragraph [0029] (see Fig. 1, content provider 100 provides content to media device 30, paragraphs [0011] and [0012]); 
retrieving an advertising content segment from an advertising content store for presentation, the advertising content segment associated with an advertiser that is sponsoring the presentation of the program content segment on the user device (see monitor content so as to determine when an advertisement is 
receiving a payment... associated with at least the primary user device (see Fig. 4, block 330, determine if a bid associated with the advertisement of the first device has been received, paragraph [0037]); 
identifying a secondary user device that is associated with the primary user device (see Fig. 3, select an advertisement to serve on a second screen (media device 40) based on an advertisement displayed on a first screen, paragraphs [0035] and [0036]; Fig. 4, synchronization signal, block 305, paragraph [0037]); 
sending the advertising content segment to the secondary user device of the user for presentation of the advertising content segment at the secondary user device (see second screen advertisements, i.e. advertisements intended for display on the media device 40 in response to advertisements displayed on media device 30, paragraph [0013]; First advertisement type paragraphs [0021]-[0023]). 
Drayson does not explicitly disclose a non-transitory computer-readable media and system comprising: the payment is in cryptocurrency from a wallet account; receiving a request to consume the advertising content segment at the secondary user device at a later time (Claim 21); determining whether the advertising content segment is consumed at the secondary user device within a predetermined period of time (Claim 21); and in response to determining that the advertising content segment is not consumed at the secondary user device within the predetermined period of time, suspending one or more service privileges associated with the user (Claim 21). 

the payment is in cryptocurrency from a wallet account (see payment beacon including wallet identifier col. 7, line 55 to col. 8, line 9; col. 12, lines 2-16 and 38-61; wallet ID, col. 14, lines 2-16 and 51-63; Fig. 3, step 320, col. 20, lines 9-26). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the secure payment authorization channels as disclosed by Lutrell et al. in the non-transitory computer-readable media and system of Drayson, the motivation being to provide a transparent payment system and provide fast, instantaneous payments to the devices involved in ad transactions (see Lutrell et al., col. 2, lines 24-35).

The combination of Drayson and Lutrell et al. does not explicitly disclose a non-transitory computer-readable media and system comprising: receiving a request to consume the advertising content segment at the secondary user device at a later time (Claim 21); determining whether the advertising content segment is consumed at the secondary user device within a predetermined period of time (Claim 21); and in response to determining that the advertising content segment is not consumed at the secondary user device within the predetermined period of time, suspending one or more service privileges associated with the user (Claim 21). 
However, Shaw et al. disclose a non-transitory computer-readable media and system (Delivering content) comprising: 

determining whether the advertising content segment is consumed at the secondary user device within a predetermined period of time (Claim 21) (see detecting whether content consuming user 102 has interacted with a piece of auxiliary content, paragraph [0168]; Fig. 10, step S1004, assessing whether an expected user actuation has been executed, paragraphs [0177 ], detect whether or not the content consuming user 102 has responded properly, paragraphs [0188] and [0189]); and 
in response to determining that the advertising content segment is not consumed at the secondary user device within the predetermined period of time, suspending one or more service privileges associated with the user (Claim 21) (see response not adequate, server does not transmit a content release indication and the desired content does not play, paragraph [0190]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the user engagement monitoring and detection as disclosed by Shaw et al. in the non-transitory computer-readable media and system of Drayson and Lutrell et al., the motivation being to reduce the number of advertisements to be viewed provided that the user properly engages with the user engagement element (see Shaw et al., paragraph [0022]).



With respect to claim 3, the combination of Drayson, Lutrell et al. and Shaw et al. teaches all the subject matter of the non-transitory computer-readable media as described above with respect to claim 1. Furthermore, Shaw et al. disclose a non-transitory computer-readable media wherein the acts further comprise: 
receiving a request to skip consumption of the advertising content segment at the secondary user device (see Fig. 9, step 914 and paragraph [0148]; purchasable reward to skip output of auxiliary/advertising content in companion device, paragraph [0152] and [0153]); 
initiating a virtual currency payment transaction from a virtual currency account associated with the secondary user device to pay for skipping consumption of the advertising content segment at the secondary user device following the request (see Fig. 9, step 916, selected reward is purchased, paragraph [0149]; reward point accumulator, rewards points balance, paragraph [0150]); and 
permitting the secondary user device to skip presentation of the advertising content segment following a success of the virtual currency payment transaction 

With respect to claim 4, the combination of Drayson, Lutrell et al. and Shaw et al. teaches all the subject matter of the non-transitory computer-readable media as described above with respect to claim 1. Furthermore, Shaw et al. disclose a non-transitory computer-readable media wherein the acts further comprise depositing one or more virtual currency credits into a virtual currency account following the user completing a task specified by a wireless communication carrier (see Fig. 3b, Reward points accumulator, add points for viewed ads to user account, paragraphs [0058] and [0093]; Fig. 4 steps S404-S406, expected activity, reward point value added to reward point balance, paragraphs [0091], [0092] and [0192]). 

With respect to claim 5, the combination of Drayson, Lutrell et al. and Shaw et al. teaches all the subject matter of the non-transitory computer-readable media as described above with respect to claim 4. Furthermore, Lutrell et al. disclose a non-transitory computer-readable media wherein the virtual currency credits are cryptocurrency secured by blockchain technology (see col. 22, lines 35-49). 

With respect to claim 6, the combination of Drayson, Lutrell et al. and Shaw et al. teaches all the subject matter of the non-transitory computer-readable media as described above with respect to claim 1. Furthermore, Shaw et al. disclose a non-transitory computer-readable media wherein the virtual currency account is an individual 

With respect to claim 14, the combination of Drayson, Lutrell et al. and Shaw et al. teaches all the subject matter of the non-transitory computer-readable media as described above with respect to claim 1. Furthermore, Drayson disclose a non-transitory computer-readable media wherein the advertiser is a winning advertiser of a plurality of advertisers that submitted auction bids to have corresponding advertising content segments featured with the program content segment (see paragraph [0036]).

With respect to claim 15, the combination of Drayson, Lutrell et al. and Shaw et al. teaches all the subject matter of the non-transitory computer-readable media as described above with respect to claim 1. Furthermore, Shaw et al. disclose a non-transitory computer-readable media wherein the sending the advertising content segment includes sending the advertising content segment to a presentation application provided by a wireless communication carrier, or to a third-party application of a third-party provider that is paid via a virtual currency payment by the advertiser to present the advertising content segment using the third-party application (see auxiliary content that is to be played out by the companion user device 114 and paragraph [0049]).

Claims 7, 12, 13, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Drayson (US 2013/0276010 A1), in view of Lutrell et al. (US 
With respect to claim 7, the combination of Drayson, Lutrell et al. and Shaw et al. teaches all the subject matter of the non-transitory computer-readable media as described above with respect to claim 1. The combination of Drayson, Lutrell et al. and Shaw et al. does not explicitly teach a non-transitory computer-readable media wherein the acts further comprise sending a digital catalog of one or more purchasable items to the secondary user device as the program content segment is presented on the primary user device, the one or more purchasable items being featured in the program content segment. 
However, Chang et al. discloses a non-transitory computer-readable media (Method for monitoring and controlling viewing preferences of a user) wherein the acts further comprise sending a digital catalog of one or more purchasable items to the secondary user device as the program content segment is presented on the primary user device, the one or more purchasable items being featured in the program content segment (see Fig. 16, the user may browse information related to the advertisement, compare a product to other products, col. 22 lines 62-67).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the advertisement behavior analytics data as disclosed by Chang et al. in the non-transitory computer-readable media of Drayson, Lutrell et al. and Shaw et al., the motivation being to describe advertisement viewing behavior of the user of the media system and second 

With respect to claim 12, the combination of Drayson, Lutrell et al. and Shaw et al. teaches all the subject matter of the non-transitory computer-readable media as described above with respect to claim 1. The combination of Drayson, Lutrell et al. and Shaw et al. does not explicitly teach a non-transitory computer-readable media wherein the sending includes sending the advertising content segment for storage in a memory cache of the secondary user device for presentation at a later time by the secondary user device. 
However, Chang et al. discloses a non-transitory computer-readable media (Method for monitoring and controlling viewing preferences of a user) wherein the sending includes sending the advertising content segment for storage in a memory cache of the secondary user device for presentation at a later time by the secondary user device (see content pre-downloaded, col. 4, line 67 to col. 5, line 6; advertisement content may also be sent to the remote control 314, col. 10, lines 21-22). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the advertisement behavior analytics data as disclosed by Chang et al. in the non-transitory computer-readable media of Drayson, Lutrell et al. and Shaw et al., the motivation being to describe advertisement viewing behavior of the user of the media system and second device activity of the user of the media system during display of advertisements (see Chang et al., col. 2, lines 12-20).

With respect to claim 13, the combination of Drayson, Lutrell et al., Shaw et al. and Chang et al. teaches all the subject matter of the non-transitory computer-readable media as described above with respect to claim 12. Chang et al. further discloses a non-transitory computer-readable media (Method for monitoring and controlling viewing preferences of a user) wherein the advertising content segment is provided with a presentation deadline date to implement a device restriction with respect to the primary user device or the secondary user device (see mandatory advertisement viewing period, col. 3, line 58 to col. 4, line 20).

With respect to claim 22, the combination of Drayson, Lutrell et al. and Shaw et al. teaches all the subject matter of the non-transitory computer-readable media as described above with respect to claim 12. Furthermore, Chang et al. discloses a non-transitory computer-readable media (Method for monitoring and controlling viewing preferences of a user) wherein the advertising content segment is provided with a presentation deadline date to implement a function restriction with respect to the primary user device or the secondary user device (see the system may prevent the user from switching channels until at least a mandatory advertisement viewing time has elapsed, col. 13, lines 56-64; col. 17, lines 12-15; Fig. 14, 1406 the system locks other functions of the media system during the mandatory viewing period col. 21, lines 29-35). 

With respect to claim 23, the combination of Drayson, Lutrell et al. and Shaw et al. teaches all the subject matter of the non-transitory computer-readable media as . 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Drayson (US 2013/0276010 A1), in view of Lutrell et al. (US 10,885,523 B1), in view of Shaw et al. (US 2017/0026701 A1), in view of Chang et al. (US 8,671,423 B1), and in view of Friedman (US 2015/0287032 A1).

With respect to claim 8, the combination of Drayson, Lutrell et al., Shaw et al. and Chang et al. teaches all the subject matter of the non-transitory computer-readable media as described above with respect to claim 7. Furthermore, Chang et al. discloses a non-transitory computer-readable media (Method for monitoring and controlling viewing preferences of a user) wherein the acts further comprise: receiving a request to purchase a purchasable item from the secondary user device (see Fig. 16, purchase the product, col. 22 lines 62-67). The combination of Drayson, Lutrell et al., Shaw et al. and Chang et al. does not explicitly teach a non-transitory computer-readable media wherein 
However, Friedman discloses a non-transitory computer-readable media (Methods and systems for connecting multiple merchants to an interactive element in a web-page) further comprising:
initiating a virtual currency payment transaction from a virtual currency account associated with the secondary user device to pay for the purchasable item following the request (see Fig. 9, purchase page 432, Fig 12, sales transaction page 550 and paragraph [0072]); and 
sending a notification of a purchase of the purchasable item to the secondary user device following a success of the virtual currency payment transaction (see notification, paragraph [0033]l Fig. 7, notification step 738 and paragraph [0060]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the interactive element, such as the "Buy Now"/"Buy" button as disclosed by Friedman in the non-transitory computer-readable media of Drayson, Lutrell et al., Shaw et al. and Chang et al., the motivation being to provide an advantage to merchants without a history and allowing product information from products offered by multiple merchants to be displayed to customers in a way that does not create disincentives to potential customers (see Friedman, paragraph [0004]).

With respect to claim 9, the combination of Drayson, Lutrell et al., Shaw et al. and Chang et al. teaches all the subject matter of the non-transitory computer-readable media as described above with respect to claim 7. The combination of Drayson, Lutrell et al., Shaw et al. and Chang et al. does not explicitly teach a non-transitory computer-readable media wherein a purchasable item is supplied by a merchant selected through an auction from a plurality of merchants that desires to supply the purchasable item. 
However, Friedman discloses a non-transitory computer-readable media (Methods and systems for connecting multiple merchants to an interactive element in a web-page) wherein a purchasable item is supplied by a merchant selected through an auction from a plurality of merchants that desires to supply the purchasable item (see Fig. 5, "buy" button included in each product 504, 508 and paragraphs [0045] and [0046]; Fig. 7, method for connecting multiple merchants to interactive elements in a webpage, paragraphs [0052]-[0060]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the interactive element, such as the "Buy Now"/"Buy" button as disclosed by Friedman in the non-transitory computer-readable media of Drayson, Lutrell et al., Shaw et al. and Chang et al., the motivation being to provide an advantage to merchants without a history and allowing product information from products offered by multiple merchants to be displayed to customers in a way that does not create disincentives to potential customers (see Friedman, paragraph [0004]).


Response to Arguments/Amendments
Claim Objections
Applicant’s amendments and arguments (see remarks, page 9, filed on 10/19/2021), with respect to the objection of claim 21 have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the objection was withdrawn. 

Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 12-13, filed on 10/19/2021), with respect to the rejection under 35 USC § 101 as being directed to an abstract idea have been fully considered but are not persuasive. With respect to eligibility step 2A Prong One , Applicant asserts “Applicant respectfully asserts that the Office's characterization of the claimed subject matter is overly broad.” Examiner respectfully disagrees. MPEP 2106 II recites "It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. The BRI sets the boundaries of the coverage sought by the claim and will influence whether the claim seeks to cover subject matter that is beyond the four statutory categories or encompasses subject matter that falls within the exceptions". Examiner is in the position that the judicial exceptions were identified based on the broadest reasonable interpretation of the claims. It appears there is a disagreement between Applicant and Examiner regarding the BRI of the claims. For instance, Applicant further asserts "Specifically, selecting a primary user device or a secondary user device to deliver a program content segment cannot be characterized as mere mathematical concepts, methods of organizing human activities, or mental processes." However, the claims do not recite this "selecting step". The broadest reasonable interpretation of the independent claims recite identifying a secondary device and delivering an advertising content segment in addition to the content delivered to the primary device. This represents the business concept of delivering content to an alternate address, for example, by delivering a letter to a second address on file after delivering another to a first address on file. The broadest reasonable interpretation of the independent claims do not encompass, for instance, selecting the secondary device to deliver a program content segment, as this is recited in the first step exclusively as being delivered to the primary user device. With respect to eligibility step 2A Prong Two, Applicant asserts “Applicant respectfully submits that claims 1- 15 and 21 integrate the alleged abstract idea into a practical application… Accordingly, the claims provide advertisement content segment delivery combined with blockchain payment transactions, which are impossible to perform in the human mind”. Examiner respectfully disagrees. For prong two of step 2B, the claim is treated as containing a single judicial exception. Examiner disagrees with Applicant's position that the newly introduced language is sufficient to integrate the abstract idea into a practical application. Specifically, reciting an additional fundamental economic practice (i.e. receiving a payment disembodied from the remaining previously claimed functions) is insufficient to render the claims eligible. Similarly, identifying a device to present content falls into the previously identified abstract idea of delivering products (i.e. content). Therefore, Examiner is unpersuaded by Applicant's arguments in view of the broadest 
MPEP 2106.05 A Further recites " Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a 

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, pages 9-12, filed on 10/19/2021), with respect to the rejection of claims 1,15 and 21 under 35 USC § 112(b) have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejection was withdrawn. However, upon further consideration, new grounds of rejection under 35 USC § 112(b) were made for claims 1-9, 12-15 and 21-23 in view of the amended language.



Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 14-17, filed on 10/19/2021), with respect to the rejection of claims 1 and 21 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.

Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure:

Patent Literature
Brenner et al. (US 2019/0318348 A1) disclose media licensing method and system using blockchain, including providing media licensing management using blockchain.
Iervolino (US 2020/0090143 A1) discloses system, method, and apparatus for online content platform and related cryptocurrency, including a media advertiser using cryptocurrency to purchase advertising.
Publicover et al. (US 10,546,326 B2) disclose providing targeted content based on a user's preferences, including presenting targeted content on a First Device (e.g., a television on a home or business setting) and/or on personal Alternate Devices (e.g., on displays of the computing devices, such as smartphones, of the users.


Non-Patent Literature
Parra-Arnau et al. (NPL 2016, listed in PTO-892 as reference "U") disclose MyAdChoices: Bringing Transparency and Control to Online Advertising, including Real-Time Bidding.
Vega et al. (NPL 2017, listed in PTO-892 as reference "V") disclose Towards a multi-screen interactive ad delivery platform, including delivering ads in multiple screens.
Pärssinen et al. (NPL 2018, listed in PTO-892 as reference "W") disclose Is Blockchain Ready to Revolutionize Online Advertising?, including a comparison of blockchain platforms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E.C./
Examiner, Art Unit 3685 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685